Citation Nr: 0029232	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fort Harrison, Montana


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a 
September 1983 Department of Veterans Affairs (VA) Regional 
Office (RO) decision, which established service connection 
and assigned only a 10 percent evaluation for lumbosacral 
strain, effective March 22, 1983, and which did not 
adjudicate entitlement to benefits based on a laceration to 
the back/buttocks area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the VA RO 
located in Fort Harrison, Montana.

In a statement submitted to the RO in September 1999, the 
veteran's representative claimed that the veteran was 
entitled to an increased evaluation for his service connected 
back disability.  That issue has not been adjudicated by the 
RO.  Where the veteran raises a claim that has not yet been 
adjudicated, the proper course is to refer that issue to the 
RO.  Bruce v. West, 11 Vet. App. 405 (1998).  This issue is, 
accordingly, referred to the RO for adjudication.


FINDINGS OF FACT

1.  In a rating decision dated in September 1983, the RO 
established service connection and assigned a 10 percent 
evaluation for lumbar strain and properly advised the veteran 
of that determination; he did not appeal.

2.  The unappealed September 1983 decision considered the law 
and evidence as it then existed and did not involve an error 
that manifestly changed the outcome.

3.  At the time of the unappealed September 1983 decision 
there was no competent evidence of disability attributable to 
an in-service laceration in the back/buttocks area.


CONCLUSION OF LAW

The September 1983 RO decision, which established service 
connection and assigned only a 10 percent evaluation for 
lumbosacral strain, effective March 22, 1983, and which did 
not adjudicate entitlement to benefits based on a laceration 
to the back/buttocks area, did not contain CUE.  38 C.F.R. § 
3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

A rating action becomes final unless it is appealed within 
one year.  After a claim has been denied by a rating decision 
that was unappealed or from which an appeal was not 
perfected, it may be challenged on the basis that it 
contained CUE.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.105, 20.200, 20.302, 20.1103 (1999).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id.  Broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  
See Fugo at 44; see also Russell, supra.  More recently, the 
United States Court of Appeals for the Federal Circuit has 
held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).

Pertinent Laws and Regulations-Extant in September 1983

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (1983).

Slight limitation of lumbar spine motion is evaluated as 10 
percent disabling; moderate limitation is evaluated as 
20 percent disabling and severe limitation is evaluated as 40 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1983).

38 C.F.R. § 4.71a, Diagnostic Code 5295 (1983) pertains to 
lumbar strain.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  Where 
symptoms are severe with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.

Factual Background

In March 1983, the RO received the veteran's completed 
application for VA compensation benefits in which he 
identified an injury and cut to his back during service.  In 
a rating decision dated in September 1983, the RO considered 
the veteran's claim as one of entitlement to service 
connection for a back problem.  The RO decision cited review 
of the veteran's service medical records and a report of VA 
examination conducted in June 1983.  

A service medical record dated in January 1978 reflects that 
the veteran complained of back pain of three-to-four weeks' 
onset, without known injury.  The diagnosis was spondylitis.  
In August 1980, the veteran fell through a hatch on the ship 
and incurred a contusion and laceration of the left gluteal 
area, complaining of back pain at that time.  He was given 
six sutures that were removed a little over one week later.  
He was referred for consultation relevant to his lumbar 
complaints.  X-rays showed a normal lumbar spine.  The 
impression was lumbosacral sprain.  The veteran continued to 
complain of low back pain.  In late August he was unable to 
touch the floor due to pain and also evidenced decreased 
strength in both lower extremities.  In November 1980 the 
etiology of the veteran's back pain was deemed muscular.  A 
January 1981 record notes no significant spasm and negative 
straight leg raising, but the veteran evidenced back 
tenderness.  The impression at that time was contusion of the 
back with musculoskeletal strain.  

The report of examination at service discharge, dated in June 
1981, shows the veteran's spine and skin to be clinically 
evaluated as normal; on the accompanying report of medical 
history the veteran denied having or having had recurrent 
back pain.

In June 1983, the veteran presented for a VA examination.  He 
complained of lower back problems to include pain, stiffness, 
swelling and popping in his back.  The VA examiner noted the 
veteran's in-service back injury and his laceration requiring 
sutures to the buttock.  The examiner noted the veteran's 
report that he continued to experience a chronic, 
intermittent-type of back pain aggravated by activities such 
as repetitive lifting or bending.  The examiner also noted 
occasional leg pain, but opined such was not in a classic 
distribution for radicular pain.  Examination revealed the 
veteran to have extension, lateral rotation and lateral 
flexion to 75 percent of normal, and to have forward flexion 
to within 12 inches of the floor.  The impression was chronic 
lumbosacral strain.  X-rays were normal.

In the September 1983 rating decision, the RO established 
service connection for lumbosacral strain and assigned a 10 
percent evaluation, effective March 22, 1983.  The RO did not 
grant or deny other disabilities.  The RO notified the 
veteran of that determination by letter dated 
September 23, 1983.  

In December 1983, the RO received a statement in which the 
veteran set out the history of his in-service injury to the 
back and gluteal area.  The RO, in a letter dated in January 
1984, requested the veteran to clarify whether he was seeking 
an increase in back compensation percentage or expressing 
disagreement with the September 1983 rating decision.  The 
veteran did not respond.

Analysis

Insofar as the veteran failed to appeal the September 1983 RO 
rating decision, such became final.  (1982) [38 U.S.C.A. 
§ 7105(c) (West 1991) (formerly 38 U.S.C.A. § 4005(c)); 
38 C.F.R. § 20.1103 (1999) (formerly 38 C.F.R. § 19.192).

The veteran's primary contention for CUE is that the RO, in 
its September 1983 decision, failed to consider service 
medical records.  He cites the placement of the manila 
service records file above the September 1983 RO rating 
decision in the claims folder as indicative of the RO's 
failure to consider his service records.  However, the Board 
notes that the RO, in the September 1983 decision, not only 
references review of service medical records, but also cites 
to information found in such records.  There is no support 
for the veteran's contention that service records were not 
considered, or for the contention that the record was in some 
way altered to reflect consideration of service records.  

The Board next notes that the veteran has argued the RO 
failed to obtain private medical records identified by him.  
However, as noted by the RO, the veteran failed to provide an 
address for the private physician who reportedly provided 
chiropractic treatment on an ongoing basis, and, the 
September 1983 rating decision took into account continued 
treatment for back problems.  In any case, a breach by VA of 
its duty to assist cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete record 
rather than an incorrect one.  Glover v. West, 185 F.3d 1328 
(Fed. Cir 1999); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).

Any remaining contention relevant to the rating assigned to 
service-connected lumbar strain amounts merely to 
disagreement as to how the RO weighed the evidence.  In this 
case service records and the post-service VA examination 
showed limitation of lumbar motion with complaints of pain 
and discomfort.  The VA examiner noted that the veteran had 
motion to 75 percent of normal.  The RO considered such and 
applied extant rating criteria, see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5295 (1982) to assign a 10 percent 
evaluation.  A dispute as to how the RO weighed the evidence 
in assigning a disability rating cannot constitute CUE.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).  From the evidence 
available to the RO in September 1983, it is not undebatable 
that an evaluation in excess of 10 percent was warranted for 
lumbar strain.  The veteran's proper remedy at that time was 
to appeal the September 1983 decision and pursue entitlement 
to a higher rating.  The veteran did not do so and his claim 
based on CUE in the rating assignment is denied.

With respect to the veteran's allegation that there was error 
in the RO's September 1983 failure to discuss his laceration 
to the back/buttock area, the Board notes that the failure to 
adjudicate a claim cannot constitute CUE.  The provisions of 
38 C.F.R. § 3.105 provide only for findings of CUE in final 
decisions.  Where the RO failed to adjudicate a claim there 
is no final decision, and hence there can be no CUE.  Curtis 
v. West, 13 Vet. App. 114, 115 (1999); Norris v. West, 12 
Vet. App. 413, 422 (1999).

Service connection regulations provide for service connection 
only where disability results from injury or disease incurred 
as a result of service.  See 38 C.F.R. § 3.303 (1999).  Thus, 
even though there is evidence of an in-service laceration to 
the left gluteal area, to warrant service connection the 
evidence would need to show disability residual thereto.  The 
veteran did not complain of symptoms residual to his gluteal 
laceration at service discharge or at the time of the post-
service VA examination.  Nor did the June 1983 VA examiner 
note any abnormality or impairment resulting from a gluteal 
laceration.  Thus even had the RO adjudicated the claim for 
service connection based on laceration, it would not 
necessarily have granted the benefit in the absence of any 
showing of current disability.  The alleged error to 
adjudicate a claim based on such laceration was not outcome 
determinative and would not amount to CUE; absent evidence of 
disability there was no basis for service connection.


ORDER

No CUE exists in the RO's September 1983 rating decision 
which established service connection and assigned only a 10 
percent evaluation for lumbosacral strain, effective March 
22, 1983, and which did not adjudicate entitlement to 
benefits based on a laceration to the back/buttocks area.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

